DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
 Request for Suspension Under 37 CFR 1.103(c)
A request for suspension for 3 months was granted and has since expired.  
Response to Applicant’s Reply
In response to Applicant’s arguments filed June 11, 2021:
Claims 1 and 3-7 are pending;
The prior art rejection to Kou et al stand.
Information Disclosure Statement
The information disclosure statement filed July 15, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 105448534A), as evidenced by May et al. (U.S. Patent Application No. 2016/0181552) and in view of Ando et al. (U.S. Patent Application No. 2014/0186703).
As to claim 1, Kou teaches of a positive electrode comprising polyaniline, acetylene black, styrene-butadiene rubber (SBR) and carboxymethyl cellulose (CMC; Example 4, see paragraph bridging pages 6-7 of the machine translation of Kou, as applied to claim 1).
SBR, being the same binder as in the instant application, will exhibit the same claimed Hansen solubility parameter, absent clear evidence to the contrary (see May, Table 3 which shows SBR materials having a Hansen Solubility Parameter – sum of polarity and hydrogen bonding – less than 25MPa1/2).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that the SBR binder of Kou, which is the same binder as in the instant application, will inherently exhibit a Hydrogen solubility parameter not greater than 20 MPa1/2.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claims 1 and 3, as mentioned above, the binder is SBR (as applied to claims 1 and 3).
As to claims 4 and 5, the mixture includes CMC, a tackifier (as discussed above, applied to claims 4 and 5).
As to claim 6, the electrode includes other carbon materials including capacitive carbon such as active carbon and Ketjen black (Example 4, see paragraph bridging pages 6-7 of the machine translation of Kou, as applied to claim 6).
As to claim 7, the electrode is employed in a power storage comprising the electrode above as a positive electrode, an electrolyte layer and a negative electrode layer with the electrodes formed on opposing sides of the electrolyte layer (Example 4, see paragraph bridging pages 6-7 of the machine translation of Kou, as applied to claim 7).
Kou does not teach of the polyaniline having an oxidant proportion of not less than 45% (claim 1).
Ando teaches of a power storage device positive electrode (title) comprising a polyaniline oxidized body, a conductive agent and a binder (abstract, paras. [0050]; [0051] and examples).  In para. [0051] the mixture is polyaniline, a conductive agent and a binder of either vinylidene fluoride (vdf) or styrene-butadiene (SBR).  In para. [0052] the ratio of the polyaniline oxidized in this electrode ranges from 0.01-75%, with the lower limit being further preferably 40% and especially preferably 50%.  In these two paragraphs, Ando this teaches of a positive electrode comprising an oxidized polyaniline in a further preferable range of 40-70%.  Ando recognized that oxidation in the range of 30-75% provided for improved storability and handleability of the electrode material (para. [0053), as applied to claim 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the polyaniline material of Kou to have an oxidation proportion in the range of 30-75%, with specific teachings of 40%, 50%, 61% since it would have improved the storability and handleability of the electrode material.  
Response to Arguments
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive. 
Applicant argues that optimal electrochemical performance is the intended objective Kou and would therefore teach only to the range of Kou directed to this objective.
The Examiner respectfully disagrees.
When taken as a whole the combination of Kou in view of Ando, as would have been understood by one of ordinary skill in the art would have appreciated higher amounts of polyaniline oxidant given the teachings of Ando which particularly notes that higher amounts of polyaniline oxidant are suitable amounts while providing an electrode having excellent storage and handleability. This advantage cannot be selectively dismissed by Applicant and would not have been dismissed by one of ordinary skill in the art, particularly given that the teachings relied upon for the inclusion of polyaniline are provided within the four corners of the sole Ando reference.  In addition, this argument is flawed as it assumes, without evidence, that the higher range of Ando cannot achieve other benefits along with improved handleability and storage characteristics.  In fact, given that Ando does teach of the same amount of polyaniline present in higher amounts that falls under the same amounts as the instant claims, one of ordinary skill in the art would have expected the higher amounts to exhibit the same benefits, absent clear evidence to the contrary. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).   See MPEP § 2145 II. Arguing Additional Advantages or Latent Properties, incorporated herein.
As to the expectation that the inclusion of higher amounts of Ando’s polyaniline would have expectedly lowered the specific capacitance of Kou’s composite electrode, the argument presents no factual evidence to support this allegation.  Applicant’s remarks filed on June 11, 2021 indicate that Experiment evidence would be provided to demonstrate this point, but no evidence has been made of record since the filing of Applicant’s reply.
Furthermore, one of ordinary skill would not expect the results to necessarily be lower for the following reasons.  First, Ando provides sufficient motivation for adding amounts of polyaniline in the range of the instant claims for the express benefit of improving storage and handleability.  Second, Ando also teaches that adding amounts of polyaniline also improved electrochemical performance.  Third, while Ando teaches that the lower portion of the range has excellent cycle characteristics, one would have an expectation that the higher range of polyaniline of Ando would have not only provided excellent storage and handleability as explicitly recognized for this range in Ando, but also still have some degree of improved electrochemical performance given the presence of the same amount of polyaniline additive therein.  
As stated in the previous Office Actions: Ando teaches of higher oxidation amounts for polyaniline active material with the teaching therein that higher oxidation would have expectedly improved storability and handleability of the electrode material.  Ando recognized two different amounts of polyaniline a first embodiment wherein the amount is low (less than 25%) for excellent electrochemical performance and a second higher amount 30-75%, especially preferably from 50-75% to improve handleability and storability.  It would have been well within the skill of the ordinary worker in the art to modify the amount of oxidation of the polyaniline active material of Kou in accordance with the teachings of Ando to either low percentages (for better performance) or higher levels (for better storage and handleability) and the Office maintains that the secondary teachings of Ando provide sufficient motivation for modifying the percent oxidation of a polyaniline active material depending on the desired benefit corresponding to the selected amount.  As to the argument that the modification would change the principle of operation of Kou, this argument is not persuasive as the modification would maintain the principle of operation (electrochemical active material) but only serve to modify the active material for a different function (storage and handleability improvement) over optimal electrochemical performance.  There is no evidence that providing the higher amount of Ando would have changed the principle operation of Kou.  What makes Ando that much more relevant is that the reference teaches of two different ranges (low and high) for the oxidation of polyaniline with an understanding of what is achieved by the different levels and that either can be selected as desired for preference. Applicant argues that the advantageous effects of the present invention, for example, in terms of stable charge/discharge efficiency, cannot be predictably achieved by the following teachings of Ando, applied to Kou, as to the claimed polyaniline oxidant proportion not less than 45 wt% based on the overall weight of the polyaniline active material.
This argument is not persuasive.	
Ando is held to sufficiently teach of the polyaniline oxidant proportion ranging from 0.01 to 75% with a lower limit especially preferably 50% or more (para. [0052]), thus teachings of an especially preferable range from 50-70%.  Ando further teaches in the following paragraph of and a preferred range from 30-75% which sufficiently overlaps with the claimed range (para. [0053]).  While Ando may first teach of the broader range from 0.1-75%, this alone is an insufficient argument that Ando does not teach or suggest an amount of not less than 45% as recited in claim 1, when Ando is further held to clearly teach of a consistent upper limit of 75% and an varied increasing lower limit from 30% or more, more preferably 40% or more, especially preferably 50% or more from the standpoint of synthesis and easiness of storability of polyaniline (para. [0052]).  Thus one range of Ando, 30-75%, is taught with clear and sufficient specificity, with the lower limit being elevated to especially preferably 50% (thus teaching with sufficient specificity of a range from 50-75%) to obtain a polyaniline material having excellent storability and handleability (para. [0053]).  Therefore, Ando is held to clearly teach of a most preferred range from 50-75% for reasons discussed above, and therefore is held to reasonably teach of the claimed percentage of polyaniline of the claims.
Applicant’s emphasis on Ando teaching of a preferred range from 0.1-25% as a teaching away from the claimed range is an unduly narrow interpretation of Ando as it fails to recognize that Ando also teaches of the higher amounts of polyaniline including an especially preferred range from 50-75% to obtain a polyaniline material having excellent storability and handleability (para. [0053]). 
 Again, Ando is therefore held to clearly teach of a most preferred range from 50-75% for reasons discussed above, and therefore is held to reasonably teach of the claimed percentage of polyaniline of the claims.
As to the allegation that the combination of Kou and Ando would not have predictably led the person skilled in the art to achieve the effects disclosed in the instant invention and further alleged in the 1.132 Declaration, such is not persuasive for at least the following reasons.
Kou teaches of a positive electrode comprising polyaniline, acetylene black, styrene-butadiene rubber (SBR) and carboxymethyl cellulose (CMC; Example 4, see paragraph bridging pages 6-7 of the machine translation of Kou, as applied to claim 1).
SBR, being the same binder as in the instant application, will exhibit the same claimed Hansen solubility parameter, absent clear evidence to the contrary (see May, Table 3 which shows SBR materials having a Hansen Solubility Parameter – sum of polarity and hydrogen bonding – less than 25MPa1/2).
Kou does not teach of the polyaniline having an oxidant proportion of not less than 45% (claim 1).
As discussed above, Ando specifically teaches of polyaniline oxidant proportion ranging, in one embodiment, from 30-75% which sufficiently overlaps with the claimed range (para. [0053]).  While Ando may first teach of the broader range from 0.1-75%, this alone is an insufficient argument that Ando does not teach or suggest an amount of not less than 45% as recited in claim 1, when Ando is further held to clearly teach of a consistent upper limit of 75% and an varied increasing lower limit from 30% or more, more preferably 40% or more, especially preferably 50% or more from the standpoint of synthesis and easiness of storability of polyaniline (para. [0052]).  Thus one range of Ando, 30-75% (especially preferably 50-75%, with specific embodiments at 50% and 61%) is taught with clear and sufficient specificity, with the lower limit being elevated to especially preferably 50% (thus teaching with sufficient specificity of a range from 50-75%).  This embodiment was taught by Ando to obtain a polyaniline material having excellent storability and handleability (para. [0053]).  Therefore, Ando is held to clearly teach of a most preferred range from 50-75% (with specific embodiments at 50% and 61%) for reasons discussed above, and therefore is held to reasonably teach of the claimed percentage of polyaniline of the claims.  Accordingly, the Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the polyaniline material of Kou to have an oxidation proportion in the range of 30-75% (most preferably in the range of 50-75%), with specific teachings of 40%, 50%, 61% since it would have improved the storability and handleability of the electrode material.  
Applicant’s 1.132 Declaration has been considered but is not persuasive as it does not provide clear evidence that the results obtained at 45% or more are unexpected, much less would not be predictably achieved from the combination of Kou in view of Ando.  The evidence therein does not take into sufficient account, the overall teachings of Ando (for example the most preferred range from 50-75% with specific examples to 50% and 61%), does not take into sufficient account the teachings of the prior art combination under 35 USC 103 (with respect to Kou in view of Ando), and does not provide sufficient showing therein that the differences shown are unexpected.  The evidence only appears to present 3 examples in terms of oxidant proportion (0%, 34% and 45%) and only shows that increasing the oxidant proportion appears to linearly increase the first cycle efficiency when operated under specific charge conditions.  It is a finite and incomplete showing as it does not take into account for amounts closer to the lower limit of claim 1 and does not compare the combination of the prior art teachings of Kou in view of Ando which teaches, with reasonable specificity, a polyaniline active material and SBR binder in combination as in Kou with polyaniline  having higher oxidant proportions as taught by Ando, discussed above, including proportions in the range of 50-75%, including specific examples of 50% and 61%.  
Again, Kou teaches of the same elements of claim 1 including a cathode comprising polyaniline, conductive agent and rubber binder, the rubber binder having the same Hansen solubility parameter).  Ando teaches that in one embodiment, the amount of oxidant proportions in polyaniline can be selected to be 50-75% with the express understanding from Ando that the selection of such would have obtained a polyaniline material having excellent storability and handleability (para. [0053]).  Therefore, Ando is held to clearly teach of a most preferred range from 50-75% (noting specific examples at 50% and 61%) for reasons discussed above, and it would have been obvious to modify the polyaniline of Kou to have oxidant proportions in the polyaniline to be in a range from 50-75% since it would have obtained a polyaniline material having excellent storability and handleability.
Since the combination is held to sufficiently obviate the claimed invention with sufficient specificity, there is a clear and reasonable expectation that the prior art teachings of Kou in view of Ando for the polyaniline oxidant proportion ranging from 30 to 75%, especially preferably 50-75% (with specific examples to 50% and 616) as such would have obtained a polyaniline material having excellent storability and handleability and resulted in a battery having the same expected output characteristics as the instant invention. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
In response to applicant's argument and the 1.132 Declaration that the teachings of Ando does not exhibit good charge/discharge cycleability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Notably, since Kou teaches of the a cathode comprising polyaniline, a conductive agent and a rubber binder (SBR binder having the same inherent Hansen solubility parameter) and since Ando provides sufficient motivation to modify the cathode material of Kou to have the higher amount of polyaniline oxidant proportion of Ando, (30-75%, especially 50-75% with specific examples to 50% and 61%) for the purposes of obtaining a polyaniline material having excellent storability and handleability, the resultant combination, meeting all of the claimed features, would expectedly have the same properties, absent clear evidence to the contrary.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725